Citation Nr: 1109729	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-01 931	)	DATE
	)



THE ISSUE

Whether the December 17, 2008 decision of the Board of Veterans' Appeals (Board) which denied eligibility for Department of Veterans Affairs (VA) nonservice-connected disability pension benefits on the basis of excessive income should be reversed or revised on the grounds of clear and unmistakable error.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This matter arises as an exercise of the Board's original jurisdiction under 38 U.S.C.A. § 7111 (West 2002) pursuant to a January 2009 motion by the moving party (hereinafter the Veteran) alleging clear and unmistakable error in a December 17, 2008 decision, wherein the Board denied eligibility for VA nonservice-connected disability pension benefits on the basis of excessive income.

FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


